
	

116 HR 4634 : Terrorism Risk Insurance Program Reauthorization Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 4634
		IN THE SENATE OF THE UNITED STATES
		November 19, 2019Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To reauthorize the Terrorism Risk Insurance Act of 2002, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Terrorism Risk Insurance Program Reauthorization Act of 2019. 2.7-year extension of Terrorism Risk Insurance Program (a)Termination dateSection 108(a) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by striking 2020 and inserting 2027.
 (b)Timing of mandatory recoupmentSection 103(e)(7)(E)(i) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended—
 (1)in subclause (I)— (A)by striking 2017 and inserting 2022; and
 (B)by striking 2019 and inserting 2024; (2)in subclause (II)—
 (A)by striking 2018 and inserting 2023; (B)by striking 2019 and inserting 2024; and
 (C)by striking 2024 and inserting 2029; and (3)in subclause (III)—
 (A)by striking 2019 and inserting 2024; and (B)by striking 2024 and inserting 2029.
 (c)Ongoing reports regarding market conditions for terrorism risk insuranceParagraph (2) of section 104(h) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended—
 (1)by redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively; and (2)by inserting after subparagraph (A) the following new subparagraph:
					
 (B)an evaluation of the availability and affordability of terrorism risk insurance, which shall include an analysis of such availability and affordability specifically for places of worship;.
 (d)Study and report on cyber terrorismNot later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study and report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, which shall—
 (1)analyze and address— (A)overall vulnerabilities and potential costs of cyber attacks to the United States public and private infrastructure that could result in physical or digital damage;
 (B)whether State-defined cyber liability under a property and casualty line of insurance is adequate coverage for an act of cyber terrorism;
 (C)whether such risks can be adequately priced by the private market; and (D)whether the current risk-share system under the Terrorism Risk Insurance Act of 2002 is appropriate for a cyber terrorism event; and
 (2)set forth recommendations on how the Congress could amend such Act to meet the next generation of cyber threats.
 3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives November 18, 2019.Cheryl L. Johnson,Clerk
